By the Court.
1. The date of an officers certificate is prima facie evidence that such certificate was actually made, at the time of the date thereof, and in this case the copy and certificate were properly admitted as evidence of the facts therein mentioned.
2. That the duty of the bail is, to deliver the principal either in court, or to the officer who may have the execution; but our statute has imposed a duty on the creditor that he shall use a certain degree of diligence in causing the principal to be apprehended, or in obtaining satisfaction of his judgement he “shall, within sixty days from the rendition of final judgment on said process, cause execution issuing thereon to be levied on the goods, chattels or body of the defendant or defendants or cause a return of non est inventus to be regularly made thereon” when the creditor has performed the acts required of him the bail must still be responsible for the surrender of the principal, if he levy on the goods if they fail to produce satisfaction or if he cause a return of non est, &c. The object of the statute is, not to give notice to the bail, as no return within sixty days is required in case of levy on goods, but the object is to require search to be made for the principal, and the evidence of such search, &c. to be certified within the sixty days by a legal return of non est inventus on the execution : It is suffi*32cient, that the certificate of the officer, shewing that search, &c„ be written on the execution, within sixty days from the rendition of the judgment, and the execution be returned into office in a reasonable time thereafter.
Motion dismissed. Judgment rendered on verdict.